EXHIBIT 10.2

AMENDMENT

NATIONAL ATLANTIC HOLDINGS CORPORATION
EMPLOYEE STOCK OPTION AGREEMENT

WHEREAS, National Atlantic Holdings Corporation, a New Jersey corporation (the
“Company”), granted      (the “Optionee”) a stock option (the “Option”) to
purchase [ ] shares of the Company’s Class B Nonvoting Common Stock at an
exercise price of $[ ] per share pursuant to an Employee Stock Option Agreement
dated June 15, 1995 (the “Agreement”) issued under the Company’s Nonstatutory
Stock Option Plan (the “Plan”);

WHEREAS, the Board of Directors of the Company, and the shareholders of the
Company at the Company’s 2005 Annual Meeting of Shareholders, have approved an
amendment to the Plan that provides as follows:

“APPENDIX A

Notwithstanding any other provision of the Plan to the contrary, the Board shall
be authorized to amend the Employee Stock Option Agreements dated June 15, 1995
for each of James V. Gorman, Peter A. Cappello, Jr. and Steven V. Stallone to
extend the exercise period for the Options granted thereunder through
December 31, 2005.”

; and

WHEREAS, in accordance with the provisions of Appendix A to the amended Plan,
the Company and the Optionee now wish to amend the Agreement as set forth herein
(this “Amendment”).

NOW, THEREFORE, the Company and the Optionee hereby amend the Agreement by
deleting paragraph 3(a) thereof in its entirety and replacing it with a new
paragraph 3(a) to read in full as follows:

“(a) December 31, 2005;”

Except as expressly modified in this Amendment, the Agreement shall remain in
full force and effect in accordance with its terms.

[SIGNATURES ON FOLLOWING PAGE]

1

IN WITNESS WHEREOF, the Company and the Optionee have executed this Amendment on
this       day of      , 2005.

     
 
  NATIONAL ATLANTIC HOLDINGS
CORPORATION
 
   

  By:
 
   
 
   
 
  Name: Cynthia L. Codella
 
   
 
  Title: Corporate Secretary
 
   
 
  OPTIONEE
 
   
 
  /s/
 
   
 
   
 
  Signature
 
   

2